Citation Nr: 0941810	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  00-00 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel





INTRODUCTION

The Veteran had active military service from March 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Service connection for PTSD was granted by the December 1999 
decision, with an evaluation of 10 percent effective from 
November 21, 1996.  The Veteran submitted a notice of 
disagreement as to the rating award later in December 1999.  
When he filed a substantive appeal in January 2000, the 
Veteran requested a Board hearing.  In January 2000 the 
Veteran was notified that he was scheduled for a Board 
hearing in February 2000.  The Veteran failed to appear for 
the hearing.  Accordingly, the Veteran's request for a 
hearing is treated as withdrawn.  38 C.F.R. § 20.704(d) 
(2005).

In July 2003 and May 2006, the Board remanded the Veteran's 
claim for additional development.


FINDING OF FACT

The Veteran's service-connected PTSD has been manifest by 
disability equating to occasional decrease in efficiency and 
intermittent periods of inability to function occupationally 
due to sleep impairment, mild memory loss, anxiety, 
suspiciousness, and occasional depressed mood.




CONCLUSION OF LAW

The criteria for a 30 percent rating for service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.29, 4.126, 
4.130 (Diagnostic Code 9411) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a July 2006 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claim.  Additionally, once the Veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the issuances of rating 
decisions and statements of the case, which were done in this 
case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 
38 C.F.R. §§ 3.103(b)(1), 19.29 (2008); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a 
remand for further VCAA notification is not necessary.

The Board also finds that the July 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

(Although the notice required by the VCAA was not provided 
until after the RO initially adjudicated the Veteran's claim, 
the Veteran was provided the content-complying notice to 
which he was entitled.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Consequently, the Board does not find that 
the late notice under the VCAA requires remand to the RO.)

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Detroit VA Medical Center (VAMC), the Allen Park VAMC, 
Ability Management Associates, and the Vet Center as 
treatment providers.  Available records from those facilities 
were obtained.  Additionally, records from the Social 
Security Administration (SSA) were requested; however, SSA 
indicated that the records were lost and could not be 
located.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Additionally, in January 1997, November 2004, and April 2008 
the Veteran was afforded VA examinations, the reports of 
which are of record.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA opinions obtained in this case are 
sufficient as they are predicated on consideration of the 
private and VA medical records in the Veteran's claims file, 
as well as examination findings.  They consider the 
statements of the Veteran, and provide a rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Analysis

The Veteran contends that his PTSD has been more disabling 
than indicated by the assigned rating.  He therefore contends 
that a higher rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the Veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

PTSD is evaluated under Diagnostic Code 9411.  Under the 
general rating formula for mental disorders in effect since 
November 7, 1996, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
settings); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, and/or recent events).  

A 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2008).

Finally, in exceptional cases, where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to service-connected disabilities.  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321 (2008).  
The United States Court of Appeals for Veterans Claims 
(Court) held that the determination of whether a claimant is 
entitled to an extra-schedular rating is a three-step 
inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  
The first step is to determine whether the evidence of record 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  If so, the second step is to 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment or frequent periods of 
hospitalization.  If the first two steps have been satisfied, 
the third step is to refer the claim to the under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination of whether an extra-schedular 
rating is warranted.

In December 1996, the Veteran underwent a psychiatric 
evaluation at a VA medical facility.  At the examination, the 
Veteran was oriented to person, place, and time and his mood 
was noted as solemn and sad, and his affect was labile.  The 
Veteran's thought processes were clear and coherent and his 
abstract thought and judgment processes were fair.  The 
Veteran reported that he avoids reminders of his wartime 
experiences and that he has no amnesiac qualities or suicidal 
ideation.  The examiner noted that the Veteran experiences 
recurrent neurosis, disturbing dreams, and hyperarousal.  The 
examiner characterized the Veteran's symptoms as "moderate 
but manageable."  In addition, the examiner noted that the 
Veteran's polysubstance abuse had a significant impact on his 
social and occupational functioning.  A global assessment of 
functioning (GAF) score of 48 was assigned at the 
examination.  This score represents serious symptoms or 
serious impairment in social, occupational, or school 
functioning.  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
Revised.  (DSM-IV).

At a January 1997 VA examination, the Veteran was alert, 
oriented and cooperative, and his mood was noted as euthymic 
and his affect was normal.  The Veteran's speech was fluent 
with no formal thought disorders.  The Veteran reported that 
he has no suicidal or homicidal ideations.  The Veteran 
complained of frequent sleep disturbances, including 
nightmares and night sweats.  The examiner noted that the 
Veteran occasionally forgets where he is or where he is 
going.  In addition, the examiner noted that the Veteran 
experiences flashbacks of his wartime experiences.   The 
examiner characterized the Veteran's symptoms as mild and not 
significant enough to cause social or occupational 
impairment.  A GAF score of 85 was assigned at the 
examination.  This score represents symptoms that are 
transient with expectable reactions to psychosocial stressors 
no more than slight impairment in social, occupational, or 
school functioning.  (DSM-IV).

In April 1997, the Veteran underwent a psychiatric evaluation 
at the Detroit VAMC.  At the examination, the Veteran was 
oriented to person, place, and time and his mood was noted as 
euthymic and he demonstrated a full-range of affect.  The 
Veteran spoke in a clear, coherent, and relevant manner with 
no evidence of formal thought disorder.  The Veteran reported 
that he has no suicidal or homicidal ideations, no auditory 
or visual hallucinations, no paranoid or grandiose ideations 
and no memory problems.  A GAF score of 41 to 50 was assigned 
at the examination.  This range represents serious symptoms 
or serious impairment in social, occupational, or school 
functioning.  (DSM-IV).

In July 1997, the Veteran underwent a psychiatric evaluation 
at Ability Management Associates.   The examination report 
lists the Veteran's symptomatology as including frequent 
nightmares and flashbacks of his wartime experiences, 
difficulty concentrating, difficulty with memory, difficulty 
getting along with people.  In addition, the examiner noted 
that the Veteran is frequently depressed and has difficulty 
controlling his anger.  The examiner attributed all symptoms 
to the Veteran's PTSD.

In November 2004, the Veteran was again afforded a VA 
examination in connection with this claim.  The examiner 
reviewed the claims file and examined the Veteran.  At the 
examination, the Veteran denied problems with his mood and 
his affect was full range and appropriate.  The Veteran's 
speech was articulate, his cognition and judgment were 
intact, and there was no formal of thought disorder.  The 
Veteran reported no hallucinations or delusions and no 
significant symptoms of depression.  The examiner noted that 
the Veteran tends to forget things at work, but that he is no 
longer distracted by thoughts of his wartime experiences.  
However, the examiner noted that the Veteran's sleep is 
inconsistent and that he is somewhat hypervigilant and 
irritable.  The examiner characterized the Veteran's symptoms 
as mild and controlled with medications and with the Veteran 
becoming more active at work and in social settings.  A GAF 
score of 65 was assigned at the examination.  This score 
represents some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  (DSM-IV).

In April 2008, the Veteran was again afforded a VA 
examination in connection with this claim.  The examiner 
reviewed the claims file and examined the Veteran.  At the 
examination, the Veteran was oriented to self, time, and 
place and his mood was noted as sometimes depressed and his 
affect was constricted.  The Veteran's speech was coherent 
and his stream of mental activity was organized with no 
evidence of a formal thought disorder.  The Veteran denied 
suicidal or homicidal ideation.  The examiner noted that the 
Veteran experiences disturbing memories and thoughts of his 
wartime experiences.  In addition, the examiner noted that 
the Veteran avoids reminders of his wartime experiences and 
the he tends to be hypervigilant.  Significantly, the 
examiner commented that the Veteran's symptoms have been 
stable throughout the years.  A GAF score of 60 was assigned 
at the examination.  This score represents moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  (DSM-IV).

Overall, the Board finds that the symptoms of the Veteran's 
service-connected PTSD have been relatively consistent 
throughout the pendency of the claim, except for a brief time 
in 1997 when his GAF score was 85.  The Veteran's symptoms 
consist primarily of chronic sleep impairment, mild memory 
loss, anxiety, suspiciousness, and occasional depressed mood.  
The Veteran has not complained of panic attacks and is 
generally functioning satisfactorily with social and 
occupational functioning.  He has regularly had what has been 
described as moderate symptoms, especially with respect to 
sleep problems and occasional depression.  Although his 
disability has been at times characterized as being 
controlled by medication, the GAF scores reflect symptoms 
that are not always stable.  Thus, the Board finds that the 
symptoms exhibited by the Veteran conform most closely with 
the criteria for a 30 percent rating based on occasional 
decreases in efficiency and intermittent inability to perform 
occupationally.  See 38 C.F.R. § 4.130.

A 50 percent rating is not warranted because the Veteran has 
not demonstrated problems such as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; impaired judgment; 
impaired abstract thinking; or other criteria necessary for a 
50 percent rating.  Likewise, a 70 percent rating is not 
warranted because the Veteran has not demonstrated problems 
such as suicidal ideation; obsessional rituals; illogical, 
obscure, or irrelevant speech; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; or other criteria necessary for a 70 percent rating.  
A 100 percent rating is not warranted because the Veteran has 
not demonstrated:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent ability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  

As noted above, the Veteran's symptoms have been relatively 
consistent throughout the pendency of his claim.  Therefore, 
the Board finds that a staged rating is not warranted.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, an 
initial 30 percent rating is granted and a higher rating is 
not warranted for any period of the Veteran's claim.  See 38 
C.F.R. § 4.130.

The above determination is based upon consideration of 
applicable rating provisions.  The Board finds that the 
Veteran's disability picture is not so exceptional that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See 38 C.F.R. § 3.321(b)(1).  The 
symptoms of his disability have been accurately reflected by 
the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun, 22 Vet. App. at 115-16.

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 30 percent must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim for an initial rating in rating in excess of 
30 percent, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

A 30 percent rating for PTSD is granted from November 21, 
1996, subject to the laws and regulations governing the 
payment of monetary awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


